Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-5, 7-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) a data smoothing algorithm process generally linked to a computer/data processor. This judicial exception is not integrated into a practical application because it adds insignificant extrasolution activity to the abstract idea and relates to mere data gathering, such as deriving and calculating, which is conventional in the field of signal processing. When considered as a whole, the claims amount to nothing more than a purely conventional computerized implementation of applicant’s formula. See MPEP 2106.01, 2014 Interim Guidance on Patent Subject Matter Eligiblity (https://www.federalregister.gov/documents/2014/12/16/2014-29414/2014-interim-guidance-on-patent-subject-matter-eligibility) and Example 4. Parker v. Flook. The claim(s) 1, 4, 5, 8 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, for example, the claimed invention does not add significantly more, other than a generic computer/processor generically linked with conventional substrate processor elements and does not improve the functioning of the computer itself. Most importantly, the claimed invention with respect to the data processing apparatus does not effect a transformation or reduction of a particular article to a different state or thing, such as linkage with an improved etch on a substrate or generating a high quality plasma in a reactor, nor does it add unconventional steps that confine the claim to a particular useful application, or other substantive, practically and tangibly meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment. The dependent claims are also rejected by dependency to the independent claims. Though it was discussed during the previous 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3-5, 7-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 5 cites “perform the processing light emission data”, however it is unclear what this is referring to and does not make any sense English. Is this the same processing as the plasma processing of a sample? How is the light emission data also processing? All the independent claims also cite, “…the adaptive exponential smoothing method processing data while…” In the context of the claim, i.e. the data processing apparatus, it is not understood how the method does action without mention of initialization controlling by the apparatus, i.e. it appears as if the method is self-executing without commands or manipulation by the apparatus; the language up to “while” appears unnecessary. Claims 1, 4, 5 also cite, “…smooth the input data by a polynomial fitting method at a latest time of the input data” However, it is unclear how exactly the smoothing action utilizes the polynomial fitting method with regards to a latest time of the input data. The conjunction “by a” is very vague and does not explain the action with the polynomial method and also is not clear how it is using time. Is it taking a value and inserting it into a function and multiplying by time? Is the method executed at the latest time? Furthermore, what does it mean by latest time of input data? Is it an extended time or period of data collection of the input data or is 

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are rendered moot, as the previous grounds of rejection are withdrawn and replaced with new grounds as necessitated by amendment. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUECHUAN YU whose telephone number is (571)272-7190.  The examiner can normally be reached on M-F 9-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YUECHUAN YU/             Primary Examiner, Art Unit 1718